                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF INDIANA
                            HAMMOND DIVISION

BENJAMIN SHADLEY,                                )
                                                 )
                    Plaintiff,                   )
                                                 )
      v.                                         )     Case No.: 2:20-cv-44
                                                 )
RALPH SCALA, JR. and                             )
J&R SCHUGEL TRUCKING, INC.,                      )
                                                 )
                    Defendants.                  )

                                 NOTICE OF REMOVAL

      Defendants,     Ralph      Scala,   Jr.   and   J&R SCHUGEL TRUCKING, INC.,

(“defendants”), by counsel, and pursuant to 28 U.S.C. §1332, hereby files their

Notice of Removal of the captioned matter to the United States District Court for

the Northern District of Indiana, Hammond Division, from the Porter Superior

Court, Crown Point, Indiana, and respectfully state as follows:

      1.    Defendants, Ralph Scala, Jr. and J&R SCHUGEL TRUCKING, INC.

(“defendants”) are Defendants in a personal injury action now pending in the

Porter Superior Court under Cause No. 64D05-1912-CT-011417.

      2.    Plaintiff Benjamin Shadley filed his Complaint in the Porter Superior

Court on or about December 5, 2019.

      3.    Counsel timely appeared for defendants on January 2, 2020 and

moved for an extension to and including February 7, 2020 to answer the

complaint; defendants timely filed their answer on January 31, 2020.

      4.    Plaintiff’s Complaint is subject to removal on the grounds of diversity

jurisdiction pursuant to 28 U.S.C. §1332.
      5.    Plaintiff Benjamin Shadley is a citizen of the State of Indiana.

      6.    Defendant, Ralph Scala, Jr. is a citizen of the State of New York.

      7.    Defendant, J&R SCHUGEL TRUCKING, INC., is a Minnesota corporation

with its principal place of business in New Ulm, Minnesota; as a result,

Defendant, J&R SCHUGEL TRUCKING, INC., is a citizen of the State of Minnesota.

      8.    Accordingly, the parties are citizens of different states pursuant to

28 U.S.C. §1332.

      9.    While Plaintiff’s Complaint seeks an unspecified amount of

damages, Plaintiff in his Response to Request to Admit received on January 8,

2020 denies that the total of Plaintiff’s damages for which Plaintiff will seek

compensation does not exceed $75,000 and denies that Plaintiff will not

personally seek damages in excess of $75,000, exclusive of interest and costs.

(Exhibit A.) Therefore, the amount in controversy exclusive of interest and costs

is greater than $75,000, the jurisdictional threshold required by 28 U.S.C.

§1332(a) and Defendants’ removal to this Court is timely because it is within

thirty (30) days of the date Plaintiff provided notice that the amount in

controversy is in excess of $75,000.

      10.   Attached hereto as Exhibit B is a complete copy of the pleadings on

file with the Porter Superior Court as of the date of this filing of this Notice of

Removal.

      11.   Upon the filing of the Notice of Removal, Defendants will file notice

in Porter Superior Court, Valparaiso, Indiana, that this action has been removed

to this Honorable Court and that pursuant to 28 U.S.C. § 1446(d) no further

                                        2
proceedings may be had therein until, and if, the case is remanded. A copy of

the notice to be filed in Porter Superior Court, Cause No. 64D05-1912-CT-

011417 is attached as Exhibit C.

                                            Respectfully submitted,

                                            WHITTEN LAW OFFICE

                                            /s/Michael T. Terwilliger
                                            Michael T. Terwilliger/20398-64
                                            Counsel for Defendants




                          CERTIFICATE OF SERVICE

       I certify that on February 3, 2020, I electronically served the foregoing to
the following participants:

Gregory J. Sarkisian, Esq.
SARKISIAN SARKISIAN & ASSOCIATES PC
6165 Central Ave
Portage, IN 46368
Greg@sarklawfirm.com

                                            /s/Michael T. Terwilliger
                                            Michael T. Terwilliger

WHITTEN LAW OFFICE
450 Vale Park Road, Suite D
Valparaiso, IN 46385
PH: 219/531-6719
FX: 219/531-6471




                                        3
